Case 1:18-cv-04609-KPF Document 95 Filed 01/18/19 Page 1 of 4

Plaintiff Rovier Carrington, In Pro Se.

  

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

FOR THE SOUTHERN DISTRICT OF NEW YORK ST
ROVIER CARRINGTON, } NOTICE OF VOLUNTARY ©
Plaintiff, ) DISMISSAL WITHOUT PREJUDICE
Vv. ) PURSUANT TO
) ERCP. 41@(aw
)
BRIAN GRADEN, et al. ) Case No.: 18 —- CV —- 04609 - KPF
Defendant(s) }
) Hon. Katherine Polk Failla
)
) [Plaintiff's second document filed on 1-
11-19. Plaintiff's first document filed on
) 1-11-19 is a Request to Take Motion te
Transfer Venue off the Court’s
Calendar].
)
)

NOTICE OF VOLUNTARY DISMISSAL, WITHOUT PREJUDICE, PURSUANT
TO E.R.C.P. 41 (a) yAd)

Pursuant to F.R.C.P. 41(a)(1)(A)() of the Federal Rules of Civil Procedure, the
Plaintiff, Rovier Carrington, hereby gives notice that the entire above captioned action is
voluntarily dismissed, without prejudice, against all defendants.

Date: 1/11/2019 Bu 7.

Plaintiff Rovier Carrington, In Pro Se.

 

 

ote
eptah EEL)

pd ane

gh sn id 81 WET Oe!

“id

yh?
ae

“

 

 
Case 1:18-cv-04609-KPF Document 95 Filed 01/18/19 Page 2 of 4

Plaintiff Rovier Carrington, In Pro Se.

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK.

 

ROVIER CARRINGTON, ) AFFIRMATION OF SERVICE
Plaintiff, )
Vv. )
BRIAN GRADEN, et al. } Case No.: 18 —- CV ~ 04609 - KPF
Defendant(s) )
)
)

I, Rovier Carrington, declare under penalty of perjury under the laws of the United States
that I served a copy of the NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO
F.R.C.P. 41(a)(1)(A)() upon all other parties in this case on January 11, 2019 by placing
the document in an envelope and placing in the U.S. Mail to the following
persons/entites:

See attached service list.

Date: 1/11/2019

 

 

 

Plaintiff Rovier Carrington, In Pro Se.
Case 1:18-cv-04609-KPF Document 95

Service List

U.S. District Court

Southern District of New York (Foley Square)

Court's Pro Se Intake

Unit, 500 Pearl Street, Room 260, New York, NY 10007

Kevin Landau, Esq.

The Landau Group, PC

1221 Ave. of The Americas, 42nd Floor
New York, NY 10020

(917)-584-2293

Fax: (248)-67 1-0884

Email: kevin@thelandaugroup.com

zachary R Landau, Esq.

The Landau Group, PC

45 Rockefeller Plaza, Ste. 2000
New York, NY 10111
(248)-535-2869

Fax: (248)-671-0884

Email: zach@thelandaugroup.com

Stanton Lawrence Stein, Esq.
Diana Arielle Sanders, Esq.
Russ August & Kabat

12424 Wilshire Bivd, 12th Floor
Los Angeles, CA 90025

(310) 826-7474

Fax: (310) 979-8222

Email: Istein@raklaw.com
Email: dsanders@raklaw.com

Stephen Robert Fishbein, Esq.

Christopher Lloyd La Vigne, Esq.
Shearman & Sterling LLP (NY)

599 Lexington Avenue

New York, NY 10022

212 848-4424

Fax: 212 848-7179

Email: sfishbein@shearman.com

Email: christopher. lavigne@shearman.com

Sarah Schacter, Esq.

Wook J Hwang, Esq.

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154
212-407-4000

Fax: 212-407-4990

Email: sschacter@ioeb.com
Email: whwang@loeb.com

Filed 01/18/19

Page 3 of 4
. C ee
ae oe

A Sy Pe
ee
ae te ee

Ms ‘ : i
|
oe a a
ea, Hie oe
oe
Se ee

is

—
i

i

i
IN,
Suet
a se
oo
i

$

yo 'Sa739
ava adit

ati
ei
Sera

Lo 1¢.
3

ae . co
ee eae
_

1 eee

 
